﻿97.	 I wish to congratulate Mr. Jorge Illueca on his election to the office of President of the thirty- eighth session of the General Assembly. I wish him and the Secretary-General every success in the?' responsible work.
98.	I wish also to express appreciation for the work of your predecessor, Mr. Imre Hollai, of the Hungarian People's Republic.
99.	I welcome to our midst the new Member of the United Nations, Saint Christopher and Nevis, and sincerely congratulate it on achieving independence.
100.	The period that has elapsed since last year's session of the Assembly has unfortunately been marked by a further escalation of the struggle between the two main diametrically opposed forces of the present day. On the one hand there are those that are nudging the world towards increased tension, escalation of the arms race and the possibility of nuclear war, and on the other there are those that are striving to strengthen peace, international security and co-operation.
101.	The efforts of militarists to upset the existing military balance and to pile up more mountains of weapons have met with the growing resistance of the masses, whatever their political views or religious convictions. This was clearly borne out at the World Assembly for Peace and Life, Against Nuclear War, held at Prague last June. The capital of Czechoslovakia—a country where the Second World War, the most horrifying war of history, both began and ended—thus became a forum for the exchange of the most humanitarian ideas.
102.	From the rostrum of that forum, the General Secretary of the Central Committee of the Communist Party of Czechoslovakia, President of the Czechoslovak Socialist Republic, Gustav Husak, stated:
"Despite the gravity of the situation that we jointly face today, we are convinced that there is still time to take the necessary steps to prevent world developments from continuing along the dangerous spiral of increased tensions, and to set them on the path of building confidence, developing mutually advantageous co-operation and lessening both political and military tensions. Everything possible must be done to avert the danger of war, whether it be a global war or a limited one, a major war or a small one."
103.	In the light of this requirement, the Presidium of the Central Committee of the Communist Party of Czechoslovakia and our Government were fully in accord with the recent statement made by the General Secretary of the Central Committee of the Communist Party of the Soviet Union and President of the Presidium of the Supreme Soviet of the USSR, Yuri Andropov, concerning the fundamental issue before the world today, namely the safeguarding of life in peace, that most vital interest of mankind. They were also highly appreciative of the firm position of principle taken by the Soviet Union, which once again demonstrated to the whole world that the pursuit of peace, security and co-operation among nations is the basic principle of its peaceful Leninist policy.
104.	Indeed, the current international situation shows convincingly how urgent it is to translate this position into concrete deeds. Over the past year, we have noted a further evident deterioration in that situation. It is an alarming state of affairs, which calls for immediate and radical therapy.
105.	Why is this so?
106.	What are the real causes of this unfavourable diagnosis? Where, figuratively speaking, should we look for the seat of this dangerously spreading infection that is undermining the stability of the entire international community?
107.	After a thorough analysis and careful consideration of all the facts, we noted a few days ago in a joint communiqué issued in Moscow following our talks with Andrei Gromyko, member of the Politburo of the Central Committee of the Communist Party of the Soviet Union, First Vice-Chairman of the Council of Ministers of the USSR and Foreign Minister of the USSR, that:
". . .the complicated nature of the present turn of events in Europe and in the world arena in general is a direct result of the actions of aggressive imperialist circles, especially those of the United States of America, which are trying to achieve military superiority so as to impose their will on others and to dominate the world. They are implementing unprecedented military programmes, fanning hotbeds of tension and conflict, and are ever more grossly interfering in the internal affairs of many countries and peoples. They are systematically undermining normal relations between States with different social systems by whipping up militaristic hysteria, by ideological sabotage, by shameless falsifications and slanders against the socialist countries designed to deceive the peoples and by staging major acts of provocation that flout the basic norms of international law."
108.	In this complex situation it is necessary above all, as we see it, to break out of the impasse that exists with regard to the question of eliminating the danger of an outbreak of nuclear war.
109.	This sword of Damocles hanging over civilization constantly threatens it with catastrophe and devastation. Losses would not be counted in terms of cities, but in terms of whole continents. We reject the prospect of a Euroshima or a Eurosaki. We vigorously protest against the dangerous plans for the deployment of new United States medium-range nuclear missiles in Western Europe. Such deployment would upset the existing military balance in Europe in favour of the United States and the North Atlantic Treaty Organization.  We in Czechoslovakia cannot remain indifferent to such a deployment. After all, the Pershing II missiles are to be deployed a mere 180 kilometres from our borders. That represents a flight lasting only a few tens of seconds.
110.	Along with broad sections of world public opinion, therefore, we wait for the United States to abandon its fruitless rhetoric at the Geneva talks and finally to show willingness to reach an agreement that respects the principles of equality and equal security. It is precisely this crucial principle that is the foundation of the recent significant Soviet proposals, which are further proof of its constructive, honest attitude. The proposed path 
towards an agreement justly takes into account the legitimate interests of both sides. The United States would refrain from deploying missiles in Western Europe and the Soviet Union would reduce the number of medium- range missiles in the European part of its territory to a level equalling the number of British and French missiles and would dismantle all missiles involved in such reduction.
111.	The stakes are high. The success of the Geneva talks could steer world developments into calmer waters. On the other hand, their failure could be the harbinger of risks and uncertainty. Everything now depends on what position will be taken by the United States. Will it heed the voice of reason, or will it continue to temporize and place its stake on the deployment of the Pershing and cruise missiles in Western Europe, thus placing its European allies in the unenviable role of hostages, on whose territories the deadly weapons would be stationed, who would not be involved in a decision on whether they should be used, but who would bear the full brunt of the dreadful consequences entailed in the deployment of these weapons, including retaliatory strikes?
112.	I therefore wish to emphasize that Czechoslovakia does not reject any realistic proposals for the solution of the current complicated situation. Nor, indeed, does it reject the zero option. On the contrary, Czechoslovakia is fully in favour of a zero option—but a zero option in which zero really means zero: zero for the medium- range nuclear missiles, zero for tactical nuclear weapons, zero for land-based missiles, zero for nuclear weapons launched from the air, zero for missiles launched from the sea, zero for aircraft carrying nuclear bombs and zero for aircraft carrying nuclear missiles; in other words, zero for all systems capable of delivering nuclear charges.
113.	How many of these were stationed by the NATO countries in the continent of Europe alone, and where they were targeted during the last three post-war decades was generally known—whether these were the land-based Matadors, Thors, Pershing I, Honest Johns, Little Johns, Lance missiles and atomic howitzers of various calibres, or the submarine-based Polaris and Poseidon missiles, or the Starfighter and Phantom aircraft. To understand the threat that these weapons posed to our old continent, it was not really necessary to be a West Point graduate. On the other hand, the Soviet Union, ever since the United States held the atomic-bomb monopoly, has always been merely attempting to catch up with the United States superiority in nuclear weapons and, in the second half of the 1970s, merely responded essentially to the megatons of nuclear death already installed on the European continent through the modernization of its nuclear potential and the deployment of what in English terminology is known as "surface-to-surface 20" missiles— that is, the SS-20s—by which the Soviet Union merely maintained approximate parity, something which at that time, by the way, nobody questioned.
114.	It must therefore be stated quite frankly that if new United States missiles are deployed in Western Europe this approximate parity will be upset and an entirely new military-strategic and political situation will be created. This must be stated quite openly, particularly to those who seek to obscure reality with tricky computer games with numbers, with haggling about the number of missiles, with puzzles about "dual decisions", alleged "zero options", "interim solutions" or "global ceilings"—all of which serve but one purpose: to confuse the public so that people can no longer make their way through this confusion of numbers, the maze of proposals and the tangle of declarations and thus can be intimidated by an alleged Soviet superiority or threat, and so that the situation can be used for the actual deployment of missiles.
115.	It must be stated very unambiguously that if United States missiles are deployed in Western Europe, they will pose a strategic threat to the Soviet Union and to all the States parties to the Warsaw Treaty. Our countries will be forced to take necessary measures to respond to this threat, in order to ensure their own security and to create a necessary counterbalance—including measure that will affect the territory of the United States itself. This must be realized in complete seriousness and in the full sense of these words. The statements of the socialist countries on this issue are already a matter of record. Furthermore, the Czechoslovak statement made on 3 June 1983 remains fully in force; in that statement we give complete support to the position of the Soviet Government and the steps it feels are indispensable to ensure the Soviet Union's own security and that of its allies.
116.	However, so long as the deployment of United States missiles in Europe has not yet begun, we are of the view that an agreement is possible. There is still time. Let us not forget that in politics chances that are wasted are not usually repeated. It is therefore in the interest of both Europe and the whole world that an agreement be reached at Geneva.
117.	The socialist countries have through tangible deeds consistently promoted and continue to promote a constructive policy of peace. The continuity of that policy is reaffirmed in the Political Declaration adopted at the Prague session of the Political Consultative Committee of the States Parties to the Warsaw Treaty. The backbone of that document is the proposal for the conclusion of a treaty on the mutual non- use of military force and the preservation of peaceful relations between States parties to the Warsaw Treaty and those in NATO—the two strongest political-military alliances in the world. Having been entrusted with the dissemination of that important document, Czechoslovakia duly brought it to the attention of the majority of the States Members of the United Nations.
118.	The response that we encountered almost everywhere confirmed that the cause of peace is uppermost in the minds of the people of all the countries of the world. The Committee of the Ministers for Foreign Affairs of the States Parties to the Warsaw Treaty, in their meetings at Prague last April, elaborated further procedures for the implementation of the peace proposals in the Declaration. Our readiness for a serious exchange of views between the two alliances was once again confirmed.
119.	We emphasized in particular that the proposed draft treaty pursues the objective of elaborating in international law and making firm in different treaty documents the principle of the non-use of force formulated generally in the Charter of the United Nations. It proposes the adoption of the principle of not being the first to use either nuclear or conventional weapons against each other. Further, it contains the commitment to maintain viable peaceful relations and to develop them purposefully and actively on the basis of reciprocity. It provides for the right of all non-aligned and neutral countries of all continents to accede to this proposed treaty. In a word, it strengthens peace and averts the danger of war.
120.	We are of the opinion that it is essential to start constructive negotiations on the draft of this treaty without delay.
121.	The positive results of the Madrid meeting of the Conference on Security and Cooperation in Europe offer 
proof that even in an aggravated international political climate it is possible to achieve concrete measures for its improvement. The conclusion of the meeting by the adoption of a substantive and balanced Concluding Document, which embodies the continuation of the policy of peace, detente, East-West dialogue and the development of comprehensive co-operation on the basis of the Helsinki Final Act,' represents a victory of political realism and confirms the incontestable truth that political will and action are the motive power in the solution of problems which at first glance seem insoluble. The results of this meeting may well pave the way to a new phase in the process initiated by the Helsinki Conference, whether at Vienna in 1986 or at any other working-level consultations and meetings. Particularly significant, in our view, is the decision to convene next January at Stockholm the Conference on Confidence- and Security-building Measures and Disarmament in Europe. The relevant Czechoslovak bodies were charged with the implementation of the provisions of the Concluding Document of the Madrid meeting in accordance with the laws of the Czechoslovak Socialist Republic.
122.	The urgent need nowadays to search for and to find a common language and to strive through negotiations for mutual understanding and the solution of existing problems is in sharp contrast with certain negative phenomena of recent weeks. What I have in mind is, first of all, the ferocious anti-Soviet campaign surrounding the incident with the South Korean aircraft. This testifies to the fact that the whole purpose of the deliberate instigation of hatred and slander is to obscure the far-reaching and well-prepared military-political provocation against the USSR in the Far East. Equally unheard-of was the refusal to provide guarantees for the safe participation in this session of the Foreign Minister of the USSR, Mr. Gromyko, one of the drafters of the Charter of the United Nations, a participant in the founding conference of the Organization and the representative of a country which is a permanent member of the Security Council. This is a flagrant violation of the 1947 agreement between the United Nations and the host country, which explicitly states that the Federal, state or local authorities shall not impose any impediments to transit to or from the United Nations Headquarters of the representatives of Member States, irrespective of the relations between the Governments involved.
123.	These and similar actions illustrate the psychological war unleashed by imperialism and extended, as a matter of policy, from the field of ideology to international relations. They represent attempts to draw public attention away from the fact that it is imperialism which tramples basic human rights under foot every day, in particular, the most fundamental rights, the right to equality of all people and the right to live in peace.
124.	In vain, however, do the highest representatives of imperialism cast themselves daily in the role of arbiters of all things occurring in the world, arbitrarily falsifying history and describing the post-war map of Europe as the result not of agreements but of acts of force. In vain do they depict the socialist order as the source of all evil or the garbage heap of history. In vain do they, even from the soil of neutral countries, refer to socialist countries as savage and primitive, countries which long before Columbus produced schools of thought and jewels of world culture. In vain do they accuse the representatives of these countries of "brutal acts", manufacturing vicious and careless lies, and insulting them with expressions taken from the language of the gutter. In vain do they incite the peoples of socialist countries against their own Governments with frenetic rhetoric from the studios of their radio stations, which in itself is a political rarity that in every respect equals the most extreme verbal assaults from the time when the cold war was at its peak.
125.	As far as we are concerned, "we shall never stoop to such an undignified way of conducting a "discussion". Ideological non-coexistence, yes. Psychological warfare, no. We shall never answer lack of breeding with the same behaviour. Such an approach is not in keeping with our principles or cur policy. Our truth does not require blustering words. Its strength lies in the historic mission of our social order, which is scientifically predetermined to replace the departing order.
126.	This is a fact nobody can change, not even those who exploit their fellow man—who is also created in God's image—and appropriate for themselves the surplus value created by his labour, the principal source of his capital and his wealth; not even those who leave millions of people unemployed; nor those who deny their fellow citizens the right to free education; nor those who do not provide free medical care. In other words, not even those representatives of monopolies and military-industrial complexes who, in defence of their class interests and profits, turn their "humanism", as Yuri Andropov noted recently, into "new heaps of weapons of mass destruction—from MX missiles to nerve gas containers" 
127.	The proposals of the Soviet Union on such questions as the "condemnation of nuclear war" and the "freezing of nuclear armaments" made from this rostrum yesterday are, in our view, a constructive and, at this time, extremely significant contribution to the implementation of the ideals of the Charter concerning international security and the maintenance of worldwide peace. We fully associate ourselves with their purpose and content, as well as with the request that they be included in the agenda of the current session of the General Assembly.
128.	With regard to the course and the results of this year's session of the Committee on Disarmament, we cannot say that we are fully satisfied. Nevertheless, we continue to regard the Committee's activity as being of extraordinary importance. Experience so far has shown that, given sufficient political will on the part of its members, the Committee has in the past been able to work out and adopt important international legal documents which, to a certain degree, have curbed the arms race.
129.	The development of the situation shows that it is also necessary to take further urgent measures to prevent the militarization of outer space. For that reason we welcome and fully support the significant new proposal made by the Soviet Union for the conclusion of a treaty on the prohibition of the use of force in outer space and from space against the Earth. We highly appreciate the unilateral commitment of the USSR not to be the first to launch any type of anti-satellite weapons into outer space, as long as other States, including the United States, refrain from so doing. We regard this proposal as a sound basis for the solution of the question of the demilitarization of outer space.
130.	We are of the view that the whole range of disarmament issues can be resolved only through realistic, consistent and purposeful international co-operation on the basis of equality and equal security. The principles for such co-operation have been laid down in the Declaration on International Co-operation for Disarmament which was adopted, on the basis of our initiative, at the thirty-fourth session of the General Assembly on The timeliness and the lasting significance of that document were confirmed by the adoption of relevant resolutions at the two most recent sessions of the Assembly. We believe it would also be useful for the current session to deliberate seriously on this matter and to adopt appropriate recommendations. My delegation is prepared to take an active part in that work and to contribute to it by submitting a specific draft resolution.
131.	The growing threat to peace is also reflected in the flaring up of old hotbeds of tension and in the creation of new ones. The imperialist circles are further escalating their policies of blackmail and diktat. They are interfering in the internal affairs of other States, and they are using force on all continents.
132.	Developments in the Middle East are indeed alarming. The deterioration of the situation caused by the Israeli aggression against Lebanon and the Palestinian people is proceeding with generous support from world reaction. The reckless actions of the Israeli expansionists aimed at speedily changing the demographic character of the occupied Arab territories further increase the urgent need air a speedy, just and comprehensive peace settlement.
133.	It is, moreover, deplorable that Washington is resorting here to direct armed intervention in an effort to expand a military-strategic bridgehead to allow it to interfere in the entire region. The cease-fire agreement reached by the parties to the internal Lebanese conflict must be welcomed. However, lasting peace can be achieved only through the complete and immediate withdrawal of Israeli troops from Lebanon and from ether Arab territories. The interventionist troops of the United States and other NATO countries should also leave Lebanon.
134.	Of even more pressing urgency appears to be the need to halt the senseless war between Iran and Iraq and to reach a settlement of the disputed issues between them on the basis of mutual respect for their independence and territorial integrity.
135.	We commend the efforts which have been made by the Government of Afghanistan to achieve a peaceful settlement of the situation prevailing around Afghanistan and to improve relations with neighbouring countries Pakistan and Iran. The Afghan-Pakistani talks held through the mediation of the personal representative of the Secretary-General made a significant contribution to that end.
136.	We are in full solidarity with the struggle of the peoples of Viet Nam, Laos and Kampuchea, which continues in difficult conditions for the defence of freedom, independence and unity against the interference of external forces and against open subversion. We support the peaceful policies of the countries of Lido-China, which are striving to resolve disputes in South-East Asia through dialogue. It is also high time that the General Assembly finally recognized the authority of the true representatives of the Kampuchean people, who have done so much to heal the wounds caused by the Pol Pot regime.
137.	We support the efforts of the Government of the Democratic People's Republic of Korea to bring about the peaceful reunification of Korea and the withdrawal of United States troops from the southern part of the country.
138.	We welcome the recommendation for the settlement of the question of Cyprus contained in General Assembly resolution 37/253. Respect for the independence and the sovereignty of Cyprus is a prerequisite for its implementation. The talks between the representatives of the two communities, which were positively influenced by the personal initiative of the Secretary-General, may play a significant role in this respect.
139.	We formally protest the racist policies of the Government of the Republic of South Africa. It must terminate its unlawful occupation of Namibia, as well as its barbaric sorties against neighbouring independent States, particularly the People's Republic of Angola. The people of Namibia, under the leadership of the South West Africa People's Organization, must be given an opportunity to exercise its right to self-determination, freedom and national independence, as laid down in the relevant resolutions of the Security Council. This should be done immediately without any pre-conditions and obstructions created by South Africa or the so-called contact group.
140.	There is no peace or stability in that important region of the world, Central America. The pronounced deterioration of the situation that has occurred there since the last session of the General Assembly must be ascribed to the escalation of acts of aggression directed against Cuba, Nicaragua and Grenada, and against the national liberation movement in El Salvador. We denounce this hegemonistic policy of imperialism towards Central American countries. We appreciate the efforts of the State of the Contadora Group to resolve the crisis in Central America by means of political negotiation.
141.	This applies equally to the southern part of the continent and some of its unresolved problems, among them the problem of the Malvinas Islands, which poses a threat to the peace and security of the entire region.
142.	We appreciate the activity and the positive part played by the Movement of Non-Aligned Countries, its contributions to the struggle to restore the international situation to health, to halt the arms race, to establish lasting peace and to achieve the peaceful settlement of conflicts in various parts of the world. We attach considerable value to its seventh summit conference, held at New Delhi, which addressed an appeal to the nations and peoples of the world asking them to develop broad mutual co-operation in the solution of international problems as well as in democratizing relations among States through the establishment of a new and just international economic order.
143.	Therefore, we watch with concern everything which stands in the way of these objectives. One such development in particular is the sharp increase of protectionism and discriminatory tendencies on the part of the West. In an effort to blunt the impact of the economic difficulties in their own ranks, the respective capitalist countries have turned their Ore against many of the countries in Asia, Africa and Latin America. They have also tried to export these difficulties to the socialist States. These are policies which we denounce.
144.	In conclusion, I should like to express my belief that the United Nations will be even further involved in normalizing and improving international relations. May I in this context recall the position formulated in the Political Declaration of the States Parties to the Warsaw Treaty at their Prague meeting last January, which says that it is essential to enhance the effectiveness of and to strengthen the role of the United Nations in international affairs as an important forum for uniting the efforts of States in order to strengthen peace and international security and to promote the resolution of pressing world problems. I can assure you that Czechoslovakia, which is one of the founding Members of the United Nations, will do its utmost to ensure that the Organization, the integrated expression of the aspirations of peoples to peace, may achieve the noble goals which it set for itself 38 years ago.
 
 

